Exhibit 10.2

 

HILL INTERNATIONAL, INC.

DEFERRED STOCK UNIT AWARD GRANT

 

This Deferred Stock Unit Award Grant (this “Grant”) is issued as of           ,
2018, by Hill International, Inc., a Delaware corporation (the “Company”), to
[insert] (the “Grantee”).

 

Introduction

 

On [insert], the Board granted the Grantee the right to be issued shares of the
Common Stock of the Company (the “Deferred Stock Units”) under the Hill
International, Inc. 2017 Equity Compensation Plan, as amended (the “Plan”).  The
grant of the Deferred Stock Units is made subject to the terms and provisions of
the Plan and this Grant.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Definitions.  Capitalized terms used,
but not otherwise defined, in this Grant will have the meanings given to such
terms in the Plan.  As used in this Grant:

 

(a)                                 “Unvested Deferred Stock Unit” shall mean
the Deferred Stock Units that are not Vested Deferred Stock Units.

 

(b)                                 “Vested Deferred Stock Unit” shall mean the
Deferred Stock Units that have “vested” in accordance with Section 3(a) of this
Grant.

 

2.                                      Awarded Stock.  The Award to the Grantee
in the form of Deferred Stock Units consists of [insert] shares of the Common
Stock of the Company.

 

3.                                      Vesting; Forfeiture.

 

(a)                                 Vesting.  Unless forfeited pursuant to
Section 3(b), the Deferred Stock Units shall vest in accordance with the
following schedule: (i) an initial one-third (1/3rd) of the Deferred Stock Units
shall vest on [insert], 2019; (2) an additional one-third (1/3rd) of the
Deferred Stock Units shall vest on [insert], 2020; and (3) the final one-third
(1/3rd) of the Deferred Stock Units shall vest on [insert], 2021.

 

(b)                                 Forfeiture.  If the Grantee’s incurs a
Termination of Service for any reason prior to satisfaction of the vesting
schedule set forth in Section 3(a) above, all of the Unvested Deferred Stock
Units shall be forfeited by the Grantee without the payment of consideration
therefor and without further action by any party hereto.

 

4.                                      Issuance of Common Stock.  Subject to
the terms and conditions of Section 7, the Deferred Stock Units that become
Vested Deferred Stock Units in accordance with Section 3(a) shall be issued and
delivered to the Grantee in the form of shares of Common Stock of the Company
promptly following a Termination of Service.

 

5.                                      Party to Plan.  The Company previously
provided the Grantee with a copy of the Plan.  The Deferred Stock Units shall be
subject to all of the terms and conditions contained in the

 

--------------------------------------------------------------------------------



 

Plan applicable to the Deferred Stock Units.  In the event of any conflict
between this Grant and the Plan, this Grant shall govern and prevail.

 

6.                                      Deferred Stock Units Nontransferable. 
The Grantee’s right to receive the Deferred Stock Units shall not be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, garnishment, levy, execution, or other legal or
equitable process, either voluntary or involuntary; and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, attach or
garnish, or levy or execute on any right to payments or other benefits payable
hereunder, shall be void.

 

7.                                      Adjustments Upon Change in
Capitalization.  In the event of any merger, reorganization, consolidation,
recapitalization, reclassification, split-up, spin-off, separation, liquidation,
stock dividend, stock split, reverse stock split, property dividend, share
repurchase, share combination, share exchange, issuance of warrants, rights or
debentures or other change in corporate structure of the Company affecting the
Common Stock, the Board shall make such substitution or adjustments in the
aggregate number and kind of shares reserved for issuance under this Grant, in
the number of shares subject to this Grant, and/or such other equitable
substitution or adjustments as it may determine to be appropriate in its sole
discretion; provided, however, that the number of shares subject to this Grant
shall always be a whole number.

 

8.                                      Binding Effect; Successors and Assigns. 
Subject to the transfer restrictions contained herein, this Grant shall be
binding upon, and inure to the benefit of, the Company and the Grantee and their
respective heirs, legal representatives, and permitted successors and assigns.

 

9.                                      Entire Agreement; Modifications.  This
Grant and the Plan contain the full, final and exclusive statement of the terms
and provisions with respect to the matters contained herein.  No promises,
agreements or representations with respect to the matters contained herein shall
be binding upon any of the parties unless set forth herein or in the Plan.  This
Grant may be amended or modified only by a written instrument of the Company;
provided, however, that an amendment to the Plan shall be deemed to be an
amendment to this Grant to the extent that the amendment is applicable hereto;
provided, further, that no such amendment shall adversely affect the rights of
the Grantee under this Grant without the Grantee’s written consent.

 

10.                               Governing Law, Construction.  This Grant shall
be governed by and construed in accordance with the internal laws of the State
of Delaware.  Wherever possible, each provision of this Grant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision hereof shall be invalid under any such law, such provision
shall be ineffective to the extent of such invalidity, without invalidating or
nullifying the remainder of such provision or any other provisions of this
Grant.

 

11.                               Compliance with Law.  The Company shall make
reasonable efforts to comply with all applicable federal and state securities
laws; provided, however, notwithstanding any other provision of this Grant, the
Company shall not be obligated to issue any shares of Common Stock or other
securities pursuant to this Grant if the issuance thereof would result in a
violation of any such law.

 

2

--------------------------------------------------------------------------------



 

12.                               No Retention Rights.  Nothing contained in
this Grant shall be construed or deemed to require the Company to continue the
service of the Grantee for any period.

 

13.                               Term.  This Grant, and the right to Deferred
Stock Units hereunder, shall terminate on the date of a Termination of Service.

 

14.                               Taxes and Withholding.  Awards under this
Grant are subject to the Grantee paying to the Company, or making provision
satisfactory to the Board for payment of, any taxes required by law to be
withheld in respect of Awards under this Grant no later than the date of the
event creating the tax liability.  In the Board’s sole discretion, the Grantee
may elect to have such tax obligations paid, in whole or in part, in shares of
Common Stock, including shares retained from the Award creating the tax
obligation.  For withholding tax purposes, the value of the shares of Common
Stock shall be the Fair Market Value on the date the withholding obligation is
incurred.  The Company may, to the extent permitted by law, deduct any such tax
obligations from any payment of any kind otherwise due to the Grantee.

 

15.                               Code Section 409A.  All of the payments and
benefits payable pursuant to this Grant are intended to comply with, or be
exempt from, Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) to the extent the requirements of Section 409A are applicable
hereto, and the provisions of this Grant shall be construed and administered in
a manner consistent with that intention.  Notwithstanding anything herein to the
contrary, (a) if at the time of the Grantee’s Termination of Service, the
Grantee is a “specified employee” as defined in Section 409A, and the deferral
of the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of service is necessary in order to prevent any
accelerated or additional tax under Section 409A, then the Company will defer
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to the Grantee) to the extent necessary to comply with the requirements of
Section 409A until the first business day that is more than six (6) months
following the Grantee’s Termination of Service (or the earliest date as is
permitted under Section 409A) and (b) if any other payments of money or other
benefits due to the Grantee hereunder could cause the application of an
accelerated or additional tax under Section 409A, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Section 409A, or otherwise such payment or other benefits shall
be restructured, to the extent possible, in a manner, determined by the Board,
that does not cause such an accelerated or additional tax.  In the event that
payments under this Grant are deferred pursuant to this paragraph in order to
prevent any accelerated tax or additional tax under Section 409A, then such
payments shall be paid at the time specified hereunder without any interest
thereon.  For purposes of Section 409A of the Code, each payment made under this
Grant shall be designated as a “separate payment” within the meaning of
Section 409A.  Without limiting the foregoing, the terms “terminates” or
“termination of employment” or similar terms used in the Plan shall be
interpreted to mean to occur when a “separation of service” occurs as defined
under Section 409A.

 

[SIGNATURES ON THE FOLLOWING PAGE]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has executed this Grant as of the date first
above written.

 

 

HILL INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

4

--------------------------------------------------------------------------------